



Exhibit 10.33
MARATHON PETROLEUM CORPORATION


MODIFICATION TO PERFORMANCE UNIT AWARD AGREEMENTS FOR THE 2016-2018 AND
2017-2019 PERFORMANCE CYCLES


WHEREAS, Marathon Petroleum Corporation (the “Company”) currently maintains and
operates the Marathon Petroleum Corporation 2012 Incentive Compensation Plan
(the “2012 Plan”);
    
WHEREAS, pursuant to the 2012 Plan, the Company granted performance units to
certain of its employees in 2016 and in 2017 that vest pursuant to certain terms
and conditions, including the achievement of performance objectives over a
three-year period beginning in 2016 and 2017, respectively (the “Performance
Units”), which grants are evidenced by award agreements (such agreements, the
“Performance Unit Award Agreements”);
    
WHEREAS, Section 5(a) of the 2012 Plan and Section 15 of the Performance Unit
Award Agreements permit the Compensation Committee of the Board of Directors of
the Company (the “Committee”) to modify the terms of the Performance Unit Award
Agreements; and
    
WHEREAS, the Committee desires to modify the Performance Unit Award Agreements
to align the payment timing set forth in Section 7 upon a Qualified Termination
(as defined in the Performance Unit Award Agreements) with the payment in the
event of a participant’s retirement.


NOW, THEREFORE, effective as of December 22, 2017, Section 7 of all outstanding
Performance Unit Award Agreements shall be modified to read in its entirety as
follows:


“7.     Vesting Upon a Qualified Termination. Notwithstanding anything herein to
the contrary, upon a Participant’s Qualified Termination prior to the end of the
Performance Cycle, the Participant’s right to receive the Performance Units,
unless previously forfeited pursuant to Paragraph 4, shall vest in full and the
Payout Percentage shall be determined as follows: (i) for the time period from
the beginning of the Performance Cycle to the date of the Change in Control, the
Payout Percentage shall be based upon actual TSR Performance Percentile; and
(ii) for the time period from the date of the Change in Control to the Qualified
Termination, the Payout Percentage shall be 100%. A payment equal to the vested
value of the Performance Units shall be made in accordance with Paragraph 3,
except that it shall be made 100% in cash and between January 1 and March 15
immediately following the end of the Performance Cycle. Such vesting shall
satisfy the rights of the Participant and the obligations of the Corporation
under this Award Agreement in full.”






--------------------------------------------------------------------------------





Except as otherwise provided herein, each Performance Unit Award Agreement shall
continue in full force and effect in accordance with its terms, and any
capitalized terms not otherwise defined in this modification shall have the
meaning given to such term in the Performance Unit Award Agreement or the 2012
Plan, as applicable.


IN WITNESS WHEREOF, this Modification is hereby executed on December 22, 2017.


                                




                                
MARATHON PETROLEUM CORPORATION






 
 
 
Rodney P. Nichols
Executive Vice President, Human Resources and Administrative Services





2